OPINION — AG — THE LARGEST PART OF THE SKIATOOK SCHOOL DISTRICT NOW LIES IN OSAGE COUNTY, SAID DISTRICT SHOULD PARTICIPATE IN APPORTIONMENTS OF AUTO LICENSE TAXES AND GROSS PRODUCTION TAXES TO TULSA COUNTY (RATHER THAN OSAGE COUNTY) DURING THE CURRENT FISCAL YEAR, SINCE THE LARGEST PART OF THE AREA OF SAID DISTRICT WAS IN TULSA COUNTY AT THE BEGINNING OF THE FISCAL YEAR. IN YOUR OPINION, SUCH PARTICIPATION SHOULD NOT EXTEND INTO THE NEXT FISCAL YEAR, IF THE LARGEST PART OF THE AREA OF SAID DISTRICT STILL LIES IN OSAGE COUNTY AT THE BEGINNING OF THE NEXT FISCAL YEAR. (SCHOOLS, TAXES, TAG TAXES) CITE: 47 Ohio St. 22.2 [47-22.2], 68 Ohio St. 827 [68-827] 70 Ohio St. 4-5 [70-4-5], 70 Ohio St. 4-40 [70-4-40] (JURISDICTION, AUTHORITY OVER) (J. H. JOHNSON)